*589In support of that branch of her motion which was for leave to renew, the plaintiff was required to proffer both new facts not presented on the prior motion that would warrant denial of the defendant’s motion for summary judgment dismissing the complaint, and a reasonable justification for the failure to have presented such facts at that time (see CPLR 2221 [e] [2], [3]; Madison v Tahir, 45 AD3d 744 [2007]; St. Claire v Gaskin, 295 AD2d 336, 337 [2002]). Here, the plaintiff did not provide a reasonable justification for her failure to proffer the alleged new facts in opposition to the defendant’s prior motion. Moreover, the alleged new facts would not have warranted denial of the defendant’s motion for summary judgment. Therefore, the Supreme Court properly denied that branch of the plaintiff’s motion which was for leave to renew. Rivera, J.P., Lifson, Miller, Garni and Eng, JJ., concur.